DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 19-20, 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the instant claim 17, it is unclear what is required by a “zero-dimensional perovskite composition” that consists essentially of at least 95% pure single phase zero-dimensional perovskite having a formula Cs4Pb(R1)6, the “single phase” appears to require that only Cs4Pb(R1)6 is present, such as only Cs4PbBr6 is present without the presence of CsPbBr3 (note paragraph [0064]); thus, it is unclear what else is present in the claimed “composition” because “composition” is considered as requiring a mixture of different compounds.  If the “composition” would include other material that is not Cs4Pb(R1)6, the withdrawn process (claims 26-37) would not be rejoined in the event that the product claims 17,19-20, 22-23 become allowable because such process does not produce a “composition” that contains other material beside the Cs4Pb(R1)6.

In the instant claim 22, it is unclear if the limitation “metal-halide octahedral are spatially confined” is positively required when “R1” is not a halogen ion.

Applicant's arguments filed April 21, 2022 have been fully considered but they are not persuasive.
For the 112 rejection:
Applicants argue that the skilled artisan would define “powder” as “a complex from of solid material… made up of a very large number of individuals”.
The crystallites of Cs4PbCl6 as disclosed in Kondo are present in “large number” because they are dispersed in the bulk crystal of CsCl.
Applicants argue that the skilled artisan would understand that a powder is a distinct form from films or composites, even those made from powders, because “every time a particular powder sample is poured into a receptacle, the individual particles are located in different places from before and the structure of the powder is different”.
Beluze et al (“Scattering model for understanding the optical behavior of powders embedded in a plastic matrix”, Journal of Applied Physics 98, 123104, 2005, 7 pages) discloses plastic films that are formed from a mixture comprising of a powder,  polyvinylidene fluoride-hexafluoropropylene polymer, a plasticizer and a solvent.  Each film is a mixture of powders, polymer, and pores (note page 123104-1, right column, under “II. Experimental Procedure”).  This fairly discloses that even after the powders are embedded in the plastic matrix, they are still in “powder” form.  
Applicants further argue that Ortegas-Rivas defines a powder to be a “Disperse diphasic system in which the dispense phase consists o[f] particles of a finely divided solid and the continuous phase consists of a gas” (p. 32).
The quoted part of Ortegas-Rivas is for a “powder that is able to be fluidized”, i.e. fluidized powder, not for just powder.  The “diphasic system” refers to the powder and the fluidized gas.  
The 112 rejection regarding the limitation “in the form of a powder” and the 103 rejection; however, are withdrawn because Applicants appear to argue that the claimed product must in the form of a powder that can be poured into a receptacle, i.e. the product is not surrounded by (or embedded in or incorporated into) a matrix or a composite.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on Mon, Thurs and Fri 6:30 AM -3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        July 16, 2022